In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                    No. 14-64V
                                                                Filed: May 14, 2015
                                                               [Not to be published]

    ***********************
    KAREN JOHNSON,                                                  *
                                                                    *
                                              Petitioner,           *       Attorneys’ Fees & Costs; Stipulation
    v.                                                              *
                                                                    *
                                                                    *
    SECRETARY OF HEALTH                                             *
    AND HUMAN SERVICES,                                             *
                                                                    *
                      Respondent.                                   *
    ***********************
    Anne C. Toale, Maglio Christopher & Toale, Sarasota, FL for petitioner.
    Althea W. Davis, U.S. Dept. of Justice, Washington, DC for respondent.

                                            DECISION ON ATTORNEY FEES AND COSTS1

Gowen, Special Master:

      In this case under the National Vaccine Injury Compensation Program,2 I issued a
Decision on December 9, 2014, dismissing this Petition pursuant to petitioner’s motion to
dismiss filed on December 8, 2014. On May 14, 2015, the parties filed a Stipulation of
Fact concerning attorneys’ fees and costs. Pursuant to General Order #9, petitioner’s
counsel also represented that petitioner incurred no out-of-pocket expenses in this matter.

     The parties’ stipulation indicates that respondent does not object to the amended
amount of $31,360.00 that petitioner is requesting for attorneys’ fees and costs.

       I find that this petition was brought in good faith and that there existed a reasonable
basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42
                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to
post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will delete
such material from public access.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).

                                                                        1
U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, I hereby award:

                            a lump sum of $31,360.00 in the form of a check payable jointly to
                             petitioner and petitioner’s attorney, Anne Toale, Esq., for petitioner’s
                             attorneys’ fees and costs.

              The clerk of the court shall enter judgment in accordance herewith.3


    IT IS SO ORDERED.

                                                               s/ Thomas L.Gowen
                                                               Thomas L. Gowen
                                                               Special Master




                                                            
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
3

See Vaccine Rule 11(a).

                                                                      2